 

Exhibit 10.6

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty”) made as of August 19, 2016, by SENTIO
HEALTHCARE PROPERTIES, INC., a Maryland corporation (“Sentio”), and SENTIO
HEALTHCARE PROPERTIES OP, LP, a Delaware limited partnership (“Sentio OP”)
(Sentio and Sentio OP collectively referred to herein as “Guarantor”), on a
joint and several basis, to and for the benefit of KEYBANK NATIONAL ASSOCIATION,
a national banking association, as administrative agent for the benefit of the
Lenders, its successors and assigns (“Agent”).

 

RECITALS

 

A.           On or about the date hereof, Sentio Landlord Hammond, LLC
(“Hammond”), Sentio Landlord Slidell, LLC (“Slidell”), MVI Health Center, LP
(“Mesa Vista”), Woodbury Mews III Urban Renewal, LLC (“Woodbury III”), Woodbury
Mews IV Urban Renewal, LLC (“Woodbury IV”), and Retirement Two, LLC, a Florida
limited liability company (“Sumter Grand”) (Hammond, Slidell, Mesa Vista,
Woodbury III, Woodbury IV, and Sumter Grand being collectively referred to as
“Borrowers”), Agent and the Lenders entered into that certain Secured Loan
Agreement (“Loan Agreement”) whereby the Lenders agreed to make a secured term
loan (the “Loan”) available to Borrowers in the maximum aggregate amount at any
time outstanding not to exceed the sum of Sixty-Two Million Fifty Thousand and
No/100 Dollars ($62,050,000.00), for the recast of the Projects.

 

B.           In connection with the Loan, Borrowers have executed and delivered
one or more promissory notes (collectively, the “Notes”), of even date herewith
and payable to the order of the Lenders in the aggregate amount of
$62,050,000.00, payment of which is secured by (i) the Mortgages and (ii) the
other Loan Documents.

 

C.           Guarantor will derive financial benefit from the Loan evidenced and
secured by the Notes, the Mortgages and the other Loan Documents.

 

D.           The Lenders have relied on the statements and agreements contained
herein in agreeing to make the Loan. The execution and delivery of this Guaranty
by Guarantor is a condition precedent to the making of the Loan by the Lenders.

 

E.           Initially capitalized terms used and not otherwise defined herein
shall have the meanings respectively ascribed to them in the Loan Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
with Agent for the benefit of the Lenders and their respective successors,
indorsees, transferees, participants and assigns as follows:

 

GUARANTY AGREEMENTPage 1

 

 

1.           Guarantor absolutely, unconditionally and irrevocably guarantees to
Agent for the benefit of the Lenders:

 

(a)          the full and prompt payment of the principal of and interest on the
Note when due, whether at stated maturity, upon acceleration or otherwise, and
at all times thereafter;

 

(b)          the full and prompt payment of any Enforcement Costs (as
hereinafter defined in Section 10 hereof);

 

(c)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders arising out of, on account of, or in connection with
the intentional misapplication or conversion of any tenant security deposits,
insurance proceeds, condemnation awards, or any proceeds from the sale of a
portion of any Project received by any Borrower and not delivered over to Agent
or used to restore the Project in accordance with the terms of the Loan
Agreement;

 

(d)          to the extent any Project generates sufficient income to pay for
the same and subject to any right to contest such matters as provided in the
Loan Documents, any loss, damage, cost, expense, liability or obligation
suffered or incurred by the Lenders arising out or on account of or based upon
any fraud or willful misrepresentation of a material fact by any Borrower or
Guarantor in any document executed or presented to Agent or any Lender in
connection with the Loan;

 

(e)          any amount(s) necessary to repair or replace any damage to or
destruction of any Project which is the result of willful misconduct or gross
negligence on the part of any Borrower including, without limitation, waste, any
act of arson or malicious destruction by any Borrower;

 

(f)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders out of or on account of or based upon the failure to
maintain insurance as required by the Loan Documents or the failure to timely
pay insurance premiums for any such required insurance for any Project;

 

(g)         any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders out of or on account of or based upon the failure to
timely pay any valid real estate taxes for any Project which could create liens
on any portion of any Project which would be superior to the lien or security
title of the applicable Mortgage or the other Loan Documents, to the full extent
of the amount claimed by any such lien claimant, except to the extent such loss
results from Lenders’ failure to pay any valid real estate taxes for any Project
from funds escrowed pursuant to the terms of the Loan Agreement;

 

GUARANTY AGREEMENTPage 2

 

 

(h)          the aggregate amount outstanding under the Loan Documents upon any
Borrower (i) making a general assignment for the benefit of its creditors;
(ii) filing a petition, answer or consent seeking, or having entered against it
an order for relief (or any similar remedy) under any provision of Title 11 of
the United States Code or any other federal, state or foreign Law relating to
insolvency, bankruptcy, rehabilitation, liquidation or reorganization not
dismissed within sixty (60) days, or consent to the institution of any
proceedings thereunder; (iii) convening a meeting of its creditors, or any class
thereof, for the purpose of effecting a moratorium upon or extension or
composition of its debts; (iv) admitting in writing that it is generally not
able to pay its debts as they mature; or (v) applying for a consent to the
appointment of a receiver, trustee, custodian, liquidator or other similar
official of all or a portion of its assets; and

 

(i)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders arising out of, on account of, or in connection with
a distribution by any Borrower of Monthly Excess Cash Flow in violation of the
provisions of the Loan Documents.

 

All amounts due, debts, liabilities and payment obligations described in
subsections (a) – (i) of this Section 1 shall be hereinafter collectively
referred to as the “Guaranteed Indebtedness.”

 

2.           In the event of any default by Borrowers in the payment of the
Guaranteed Indebtedness, after the expiration of any applicable cure or grace
period, Guarantor agrees, on demand by Agent or the holder of any Note, to pay
the Guaranteed Indebtedness regardless of any defense, right of set-off or
claims which any Borrower or Guarantor may have against Agent or any Lender or
the holder of any Note. Notwithstanding the foregoing or anything else in this
Guaranty to the contrary, Agent agrees that Guarantor’s liability solely with
respect to the amounts described in subsection (a) of Section 1 of this Guaranty
shall be limited to thirty percent (30%) the Loan Amount and all accrued but
unpaid interest thereon. For the avoidance of doubt, Guarantor shall be fully
liable for all other amounts described in subsections (b) through (i) of Section
1 of this Guaranty until the payment in full of the Guaranteed Indebtedness.

 

3.           All of the remedies set forth herein and/or provided for in any of
the Loan Documents or at law or equity shall be equally available to Agent and
the Lenders, and the choice by Agent or the Lenders of one such alternative over
another shall not be subject to question or challenge by Guarantor or any other
person, nor shall any such choice be asserted as a defense, setoff, or failure
to mitigate damages in any action, proceeding, or counteraction by Agent to
recover or seeking any other remedy under this Guaranty, nor shall such choice
preclude Agent from subsequently electing to exercise a different remedy. The
parties have agreed to the alternative remedies provided herein in part because
they recognize that the choice of remedies in the event of a default hereunder
will necessarily be and should properly be a matter of good faith business
judgment, which the passage of time and events may or may not prove to have been
the best choice to maximize recovery by Agent and the Lenders at the lowest cost
to Borrowers and/or Guarantor. It is the intention of the parties that such good
faith choice by Agent or any Lender be given conclusive effect regardless of
such subsequent developments.

 

GUARANTY AGREEMENTPage 3

 

 

4.           Guarantor does hereby (a) waive notice of acceptance of this
Guaranty by Agent and the Lenders and any and all notices and demands of every
kind which may be required to be given by any statute, rule or law, (b) agree to
refrain from asserting, until after repayment in full of the Loan, any defense,
right of set-off or other claim which such Guarantor may have against any
Borrower, (c) waive any defense, right of set-off or other claim which any
Borrower or Guarantor may have against any Agent, any Lender, or the holder of
any Note, (d) waive any and all rights such Guarantor may have under any
anti-deficiency statute or other similar protections, (e) waive presentment for
payment, demand for payment, notice of nonpayment or dishonor, protest and
notice of protest, diligence in collection and any and all formalities which
otherwise might be legally required to charge such Guarantor with liability, and
(f) waive any failure by Agent or any Lender to inform such Guarantor of any
facts Agent or any Lender may now or hereafter know about any Borrower, any
Project, the Loan, or the transactions contemplated by the Loan Agreement, it
being understood and agreed that neither Agent nor any Lender has any duty so to
inform and that such Guarantor is fully responsible for being and remaining
informed by Borrowers of all circumstances bearing on the risk of nonperformance
of any Borrower’s obligations. Credit may be granted or continued from time to
time by the Lenders to any Borrower without notice to or authorization from
Guarantor, regardless of the financial or other condition of such Borrower at
the time of any such grant or continuation. Neither Agent nor any Lender shall
have any obligation to disclose or discuss with Guarantor its assessment of the
financial condition of such Borrower. Guarantor acknowledges that no
representations of any kind whatsoever have been made by Agent or any Lender. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon Agent or any Lender except as expressly set forth in a writing duly
signed and delivered by Agent on behalf of the Lenders.

 

5.           Guarantor further agrees that Guarantor’s liability as guarantor
shall in not be impaired or affected by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of such
Guarantor of the time for payment of interest or principal under the Notes or by
any forbearance or delay in collecting interest or principal under the Notes, or
by any waiver by Agent or any Lender under the Loan Agreement, any Mortgage or
any other Loan Documents, or by Agent’s or any Lender’s failure or election not
to pursue any other remedies it may have against any Borrower or Guarantor, or
by any change or modification in any Note, the Loan Agreement, any Mortgage or
any other Loan Document, or by the acceptance by Agent or any Lender of any
additional security or any increase, substitution or change therein, or by the
release by Agent or any Lender of any security or any withdrawal thereof or
decrease therein, or by the application of payments received from any source to
the payment of any obligation other than the Guaranteed Indebtedness even though
Agent or any Lender might lawfully have elected to apply such payments to any
part or all of the Guaranteed Indebtedness, it being the intent hereof that,
subject to Agent’s and the Lenders’ compliance with the terms of this Guaranty,
Guarantor shall remain liable for the payment of the Guaranteed Indebtedness,
until the Guaranteed Indebtedness has been paid in full, notwithstanding any act
or thing which might otherwise operate as a legal or equitable discharge of a
surety. Guarantor further understands and agrees that Agent and the Lenders may
at any time enter into agreements with Borrowers to amend and modify the Notes,
the Loan Agreement, the Mortgages or other Loan Documents (other than this
Guaranty), and may waive or release any provision or provisions of the Notes,
the Loan Agreement, the Mortgages and other Loan Documents (other than this
Guaranty) or any thereof, and, with reference to such instruments, may make and
enter into any such agreement or agreements as Agent, the Lenders and Borrowers
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Agent’s or Lenders’ rights hereunder or Guarantor’s
obligations hereunder.

 

GUARANTY AGREEMENTPage 4

 

 

6.           This is an absolute, present and continuing guaranty of payment and
not of collection. Guarantor agrees that this Guaranty may be enforced by Agent
on behalf of the Lenders without the necessity at any time of resorting to or
exhausting any other security or collateral given in connection herewith or with
the Notes, the Loan Agreement, any Mortgage or any of the other Loan Documents
through foreclosure or sale proceedings, as the case may be, under any Mortgage
or otherwise, or resorting to any other guaranties, and Guarantor hereby waives
any right to require Agent or any Lender to join any Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against any Borrower or to pursue any other remedy or enforce any other right.
Guarantor further agrees that nothing contained herein or otherwise shall
prevent Agent on behalf of the Lenders from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Notes, the Loan Agreement, any Mortgage or any other Loan Documents,
and the exercise of any of its rights or the completion of any of its remedies
shall not constitute a discharge of Guarantor’s obligations hereunder, it being
the purpose and intent of such Guarantor that the obligations of such Guarantor
hereunder shall be absolute, independent and unconditional under any and all
circumstances whatsoever. None of Guarantor’s obligations under this Guaranty or
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of any Borrower under the Notes, the Loan
Agreement, any Mortgage or other Loan Documents or by reason of the bankruptcy
of any Borrower or by reason of any creditor or bankruptcy proceeding instituted
by or against any Borrower. This Guaranty shall continue to be effective or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to the Notes, the Loan Agreement, any Mortgage or any other
Loan Document is rescinded or otherwise required to be returned by Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation, or
reorganization of any Borrower, or upon or as a result of the appointment of a
receiver, intervenor, custodian or conservator of or trustee or similar officer
for, any Borrower or any substantial part of its property, or otherwise, all as
though such payment to Agent or such Lender had not been made, regardless of
whether Agent or such Lender contested the order requiring the return of such
payment. In the event of the foreclosure of the Mortgage and of a deficiency,
Guarantor hereby promises and agrees forthwith to pay the amount of such
deficiency notwithstanding the fact that recovery of said deficiency against
Borrowers would not be allowed by applicable law; however, the foregoing shall
not be deemed to require that Agent on behalf of the Lenders institute
foreclosure proceedings or otherwise resort to or exhaust any other collateral
or security prior to or concurrently with enforcing this Guaranty.

 

7.           Guarantor hereby covenants as follows:

 

(a)          Guarantor shall maintain a Tangible Net Worth (as defined below) of
not less than the Two Hundred Million and No/100 Dollars ($200,000,000.00); and

 

(b)          Guarantor shall maintain a minimum of Five Million and No/100
Dollars ($5,000,000.00) in Cash and Cash Equivalents (as defined below) and
Marketable Securities (as defined below).

 

GUARANTY AGREEMENTPage 5

 

 

“Cash and Cash Equivalents” shall mean (i) marketable direct obligations issued
or unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of the Rating Agencies (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as may be acceptable to Lender) and
not listed for possible down-grade in Credit Watch published by Standard &
Poor’s; (iii) commercial paper, other than commercial paper issued by any
Borrower or any of its affiliates, maturing no more than ninety (90) days after
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 or P-1 from either Standard & Poor’s or Moody’s (or, if at any time
neither Standard & Poor’s nor Moody’s shall be rating such obligations, then the
highest rating from such other nationally recognized rating services as may be
acceptable to Agent); and (iv) domestic and Eurodollar certificates of deposit
or time deposits or bankers’ acceptances maturing within ninety (90) days after
the date of acquisition thereof, overnight securities repurchase agreements, or
reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments issued, in each case, by (A) any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or Canada having combined capital and surplus of not
less than Two Hundred Fifty Million Dollars ($250,000,000) or (B) Agent.

 

“Marketable Securities” shall mean securities regularly traded, and currently
listed, on a nationally recognized exchange.

 

“Tangible Net Worth” means, as of a given date, all amounts that would be
included under net assets (the result of total assets on a gross basis, defined
as total assets plus accumulated depreciation, minus total liabilities) on the
consolidated statement of net assets of Guarantor and its consolidated
subsidiaries at such date, determined pursuant to sound accounting principles
that fairly represent the financial position of the Guarantor.

 

8.           Guarantor agrees to deliver to Lender on an annual basis within one
hundred-twenty (120) days after each December 31, the audited financial
statements of Guarantor along with a covenant compliance certificate in the form
attached hereto as Exhibit A certified by an authorized officer of Guarantor.
Guarantor agrees that the failure to furnish such financial statements shall
constitute a default subject to the notice and cure provisions set forth in
Section 14.1(a)(ii) of the Loan Agreement.

 

9.           In the event any Lender or any holder of any Note shall assign any
Note to any lender or other entity to secure a loan from such lender or other
entity to any Lender or such holder for an amount not in excess of the amount
which will be due, from time to time, from Borrowers to any Lender under such
Note with interest not in excess of the rate of interest which is payable by
Borrowers under such Note, Guarantor will accord full recognition thereto and
agree that all rights and remedies of such Lender or such holder hereunder shall
be enforceable against such Guarantor by such lender or other entity with the
same force and effect and to the same extent as would have been enforceable by
such lender or such holder but for such assignment; provided, however, that
unless Agent shall otherwise consent in writing, Agent shall have an unimpaired
right, prior and superior to that of its assignee or transferee, to enforce this
Guaranty for Lender’s benefit to the extent any portion of the Guaranteed
Indebtedness or any interest therein is not assigned or transferred.

 

GUARANTY AGREEMENTPage 6

 

 

10.         If: (a) this Guaranty is placed in the hands of an attorney for
collection or is collected through any legal proceeding; (b) an attorney is
reasonably required and retained to represent Agent or any Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty; (c) an attorney is
retained to provide advice to Agent or any Lender or other representative of
Agent or any other Lender in any proceedings whatsoever in connection with this
Guaranty and Agent or such Lender prevails in such proceedings, then Guarantor
shall pay to Agent or such Lender upon demand all reasonable attorney’s fees,
costs and expenses incurred in connection therewith (all of which are referred
to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder, regardless of whether all or a portion of such Enforcement Costs are
incurred in a single proceeding brought to enforce this Guaranty as well as the
other Loan Documents.

 

11.         The parties hereto intend and believe that each provision in this
Guaranty comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Agent
and the Lenders under the remainder of this Guaranty shall continue in full
force and effect.

 

12.         TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY
AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY AGENT. WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”),
AGENT (BY ITS ACCEPTANCE HEREOF) AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF CLEVELAND AND STATE OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS GUARANTY SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
AGENT AND GUARANTOR FURTHER AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY PROCEEDING IN ANY OHIO STATE OR UNITED STATES COURT SITTING IN THE CITY
OF CLEVELAND AND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

 

GUARANTY AGREEMENTPage 7

 

 

13.         Any indebtedness of any Borrower to Guarantor now or hereafter
existing is hereby subordinated to the payment of the Guaranteed Indebtedness.
Guarantor agrees that, until the entire Guaranteed Indebtedness has been paid in
full, no Guarantor will seek, accept, or retain for its own account, any payment
from such Borrower on account of such subordinated debt. Any payments to
Guarantor on account of such subordinated debt shall be collected and received
by Guarantor in trust for the Lenders and shall be paid over to Agent for the
benefit of the Lenders on account of the Guaranteed Indebtedness without
impairing or releasing the obligations of Guarantor hereunder.

 

14.         Any amounts received by the Lenders from any source on account of
the Loan may be utilized by the Lenders for the payment of the Guaranteed
Indebtedness and any other obligations of any Borrower to the Lenders in such
order as the Lenders may from time to time elect. Additionally, if the
Guaranteed Indebtedness guaranteed hereby is less than the full indebtedness
evidenced by the Notes, all rents, proceeds and avails of each Project,
including proceeds of realization of the Lenders’ collateral, shall be deemed
applied on the Guaranteed Indebtedness of Borrowers to the Lenders that is not
guaranteed by Guarantor until such unguaranteed indebtedness of Borrowers to the
Lenders has been fully repaid before being applied upon the Guaranteed
Indebtedness guaranteed by Guarantor.

 

15.         GUARANTOR AND AGENT (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

16.         Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

GUARANTY AGREEMENTPage 8

 

  

Guarantor:

Sentio Healthcare Properties, Inc.

Sentio Healthcare Properties OP, LP

189 South Orange Avenue, Suite 1700

Orlando, Florida 32801

Attention:         John Mark Ramsey

Attention:         Kevin Thomas

Attention:         Sharon Kaiser

Telephone:       (407) 999-7679

Facsimile:        (407) 999-5210

    With a copy to:

Foley & Lardner LLP

111 North Orange Avenue, Suite 1800

Orlando, Florida 32801

Attention:         Michael A. Okaty, Esq.

Telephone:       (407) 244-3229

Facsimile:        (407) 648-1743

    Agent:

KeyBank National Association

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:         Amy L. MacLearie, KREC Commercial Loan Closer-

           Assistant Vice President

Telephone:       (216) 813-6935

Facsimile:        (216) 357-6383

    With a copy to:

Alfred G. Kyle, Esq.

Bracewell LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Telephone:       (214) 758-1660

Facsimile:        (214) 758-8360

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

17.         In order to induce the Lenders to make the Loan, Guarantor makes the
following representations and warranties to the Agent for the benefit of the
Lender set forth in this Section. Guarantor acknowledges that but for the truth
and accuracy of the matters covered by the following representations and
warranties, the Lenders would not have agreed to make the Loan:

 

(a)          Guarantor is duly formed, validly existing, and in good standing in
its state of organization and has qualified to do business and is in good
standing in any state in which it is necessary in the conduct of its business;

 

(b)          Guarantor maintains an office at the address set forth for such
party in Section 16;

 

GUARANTY AGREEMENTPage 9

 

 

(c)          Any and all balance sheets, net worth statements, and other
financial data with respect to Guarantor which have heretofore been given to
Agent or any Lender by or on behalf of Guarantor fairly and accurately present
the financial condition of Guarantor in all material respects as of the
respective dates thereof;

 

(d)          The execution, delivery, and performance by Guarantor of this
Guaranty does not and will not contravene or conflict with (i) any material
Laws, order, rule, regulation, writ, injunction or decree now in effect of any
Government Authority, or court having jurisdiction over Guarantor, (ii) any
contractual restriction binding on or affecting Guarantor or Guarantor’s
property or assets which may adversely affect Guarantor’s ability to fulfill its
obligations under this Guaranty, (iii) the instruments creating any trust
holding title to any assets included in Guarantor’s financial statements, or
(iv) the organizational documents of Guarantor;

 

(e)          This Guaranty creates legal, valid, and binding obligations of
Guarantor enforceable in accordance with its terms;

 

(f)           there is no action, proceeding, or investigation pending or, to
the knowledge of Guarantor, threatened or affecting Guarantor, which may
adversely affect Guarantor’s ability to fulfill its material obligations under
this Guaranty. There are no judgments or orders for the payment of money
rendered against Guarantor for an amount in excess of $100,000 which have been
undischarged for a period of ten (10) or more consecutive days or the
enforcement of which is not stayed by reason of a pending appeal or otherwise.
To the best of Guarantor’s knowledge, Guarantor is not in default under any
agreements which may adversely affect Guarantor’s ability to fulfill its
material obligations under this Guaranty; and

 

(g)          All statements set forth in the Recitals are true and correct.

 

All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement. Guarantor hereby agrees to indemnify and hold Agent and each Lender
free and harmless from and against all loss, cost, liability, damage, and
expense, including reasonable attorney’s fees and costs, which Agent or any
Lender may sustain by reason of the inaccuracy or breach of any of the foregoing
representations and warranties as of the date the foregoing representations and
warranties are made and are remade.

 

18.         Guarantor shall deliver or cause to be delivered to Agent all of the
applicable financial statements to be delivered in accordance with the terms of
the Loan Agreement.

 

19.         This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor.

 

20.         This Guaranty shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

 

GUARANTY AGREEMENTPage 10

 

 

21.         The Lenders shall be entitled to honor any request for Loan proceeds
made by Borrowers and shall have no obligation to see to the proper disposition
of such advances. Guarantor agrees that its obligations hereunder shall not be
released or affected by reason of any improper disposition by Borrowers of such
Loan proceeds.

 

22.         This Guaranty may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

 

[Signatures begin on next page]

   

GUARANTY AGREEMENTPage 11

 

 

 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of Ohio
as of the date first written above.

 

  GUARANTOR:       SENTIO HEALTHCARE PROPERTIES, INC., a Maryland corporation  
        By: /s/ JOHN MARK RAMSEY     John Mark Ramsey,     Authorized Signatory
          SENTIO HEALTHCARE PROPERTIES OP, LP, a Delaware limited partnership  
        By: Sentio Healthcare Properties, Inc., a Maryland corporation, its
general partner             By: /s/ JOHN MARK RAMSEY       John Mark Ramsey,    
  Authorized Signatory

 

Signature Page to
Guaranty Agreement

 

   

 

 

EXHIBIT A

 

FORM OF GUARANTOR’S CERTIFICATE OF COMPLIANCE

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44144

Attention: Relationship Manager,   KeyBank Real Estate Capital, Healthcare

 

  Re:   Payment Guaranty (the “Guaranty”) dated as of August 19, 2016, by Sentio
Healthcare Properties, Inc., a Maryland corporation (“Guarantor”) in favor of
KeyBank National Association (“Agent”), as agent on behalf of itself and certain
other lender under that certain Secured Loan Agreement dated as of August 19,
2016 (as amended, modified, supplemented, restated, or renewed, from time to
time, the “Agreement”), between SENTIO LANDLORD HAMMOND, LLC, SENTIO LANDLORD
SLIDELL, LLC, MVI HEALTH CENTER, LP, WOODBURY MEWS III URBAN RENEWAL, LLC,
WOODBURY MEWS IV URBAN RENEWAL, LLC, and RETIREMENT TWO, LLC (collectively
“Borrowers”), and KEYBANK NATIONAL ASSOCIATION (“Agent”), as administrative
agent for the benefit of the lenders, and the Lenders

 

Reference is made to the Guaranty and the Agreement. Capitalized terms used in
this Certificate (including schedules and other attachments hereto, this
“Certificate”) without definition have the meanings specified in the Guaranty.

 

Pursuant to applicable provisions of the Guaranty, Guarantor hereby certifies to
the Agent that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Agent pursuant to the Guaranty together with this Certificate (such
statements being defined as the “Financial Statements” and the periods covered
thereby defined as the “Reporting Period”) and for such reporting periods.

 

Guarantor hereby further certify to the Agent that:

 

1.Compliance with Financial Covenants. As shown below, Guarantor confirms that
Guarantor is in full compliance with the Financial Covenants contained in the
Guaranty.

 

A.Covenant: Guarantor’s minimum liquidity to be not less than $5,000,000.00
tested annually (As of December 31).

 

Calculation: Liquidity = Cash and Cash Equivalents plus Marketable Securities

 

EXHIBIT APage 1

 

 

Individual Guarantors’ Liquidity______________ for period ending
__________________

 

See attached financial statement

 

Compliance? (Yes or No)     ____________________

 

B.Covenant: Guarantor’s minimum Tangible Net Worth to be not less than
$200,000,000.00 tested annually (As of December 31)

 

Guarantor’s Tangible Net Worth ______________ for period ending
__________________

 

See attached financial statement

 

Compliance? (Yes or No)     ____________________

 

2.Review of Condition. Guarantor has reviewed the terms of the Guaranty,
including, but not limited to, the representations and warranties of the
Guarantor set forth in the Guaranty and the covenants of Guarantor set forth in
the Guaranty, and has made, or caused to be made under his supervision, a review
in reasonable detail of the transactions and condition of the Guarantor through
the reporting periods.

 

3.Representations and Warranties. To the actual knowledge of Guarantor, the
representations and warranties of Guarantor contained in the Guaranty, as
applicable, are true and accurate in all material respects as of the date hereof
and were true and accurate in all material respects at all times during the
reporting period except as expressly noted on Schedule A hereto.

 

4.Covenants. To the actual knowledge of Guarantor, during the reporting period,
Guarantor observed and performed all of the respective covenants and other
agreements under the Guaranty, and satisfied each of the conditions contained
therein to be observed, performed or satisfied by Guarantor, except as expressly
noted on Schedule A hereto.

 

5.No Event of Default. To the actual knowledge of Guarantor, no Event of Default
exists as of the date hereof or existed at any time during the reporting period,
except as expressly noted on Schedule A hereto.

 

EXHIBIT APage 2

 

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ____
day of __________, 20____.

 

  GUARANTOR:       SENTIO HEALTHCARE PROPERTIES, INC., a Maryland corporation  
        By:       John Mark Ramsey,     Authorized Signatory           SENTIO
HEALTHCARE PROPERTIES OP, LP, a Delaware limited partnership           By:
Sentio Healthcare Properties, Inc., a Maryland corporation, its general partner
            By:         John Mark Ramsey,       Authorized Signatory

  

EXHIBIT APage 3

 